UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (99.4%) (a) Shares Value Aerospace and defense (1.5%) Engility Holdings, Inc. (NON) 85,500 $3,411,450 Huntington Ingalls Industries, Inc. 23,800 2,775,080 Airlines (4.3%) Alaska Air Group, Inc. 86,700 5,884,329 Allegiant Travel Co. 19,200 3,480,384 JetBlue Airways Corp. (NON) 497,700 8,356,383 Auto components (5.9%) Autoliv, Inc. (Sweden) 24,003 2,545,758 Cooper Tire & Rubber Co. 136,000 4,731,440 Dana Holding Corp. 246,400 5,142,368 Lear Corp. 49,800 4,997,430 Tenneco, Inc. (NON) 70,200 3,609,684 TRW Automotive Holdings Corp. (NON) 34,400 3,549,048 Banks (4.7%) Bancorp, Inc. (The) (NON) 44,373 378,058 Comerica, Inc. 99,600 4,133,400 OFG Bancorp (Puerto Rico) 486,600 7,834,260 Popular, Inc. (Puerto Rico) (NON) 74,460 2,295,602 WesBanco, Inc. 153,500 4,632,630 Biotechnology (3.2%) Emergent BioSolutions, Inc (NON) 203,100 5,692,893 Myriad Genetics, Inc. (NON) (S) 122,100 4,568,982 United Therapeutics Corp. (NON) 22,700 3,203,651 Capital markets (3.9%) AllianceBernstein Holding LP (Partnership shares) 160,600 3,880,096 GAMCO Investors, Inc. Class A 20,200 1,649,330 Piper Jaffray Cos. (NON) 48,100 2,455,505 SEI Investments Co. 120,300 4,832,451 Waddell & Reed Financial, Inc. Class A 79,222 3,542,016 Chemicals (1.4%) Cabot Corp. 61,000 2,587,010 Methanex Corp. (Canada) 45,659 2,013,562 OM Group, Inc. 46,100 1,290,800 Commercial services and supplies (1.0%) ACCO Brands Corp. (NON) 467,200 3,700,224 Civeo Corp. 102,102 299,159 Communications equipment (3.1%) Brocade Communications Systems, Inc. 757,700 8,425,624 Polycom, Inc. (NON) 335,554 4,462,868 Construction and engineering (0.5%) AECOM (NON) 84,600 2,150,532 Consumer finance (0.9%) Nelnet, Inc. Class A 82,700 3,617,298 Containers and packaging (1.6%) Owens-Illinois, Inc. (NON) 67,600 1,578,460 Rock-Tenn Co. Class A 81,400 5,282,860 Diversified consumer services (5.8%) Apollo Education Group, Inc. Class A (NON) 182,600 4,612,476 DeVry Education Group, Inc. 92,300 3,914,443 H&R Block, Inc. 125,726 4,309,887 ITT Educational Services, Inc. (NON) (S) 93,700 681,199 Strayer Education, Inc. (NON) (S) 159,600 10,693,200 Electric utilities (0.8%) Westar Energy, Inc. 80,400 3,434,688 Electronic equipment, instruments, and components (2.7%) Arrow Electronics, Inc. (NON) 50,000 2,752,000 Ingram Micro, Inc. Class A (NON) 143,700 3,618,366 ScanSource, Inc. (NON) 106,200 3,661,776 Vishay Intertechnology, Inc. 93,300 1,270,746 Energy equipment and services (3.3%) Helmerich & Payne, Inc. 42,400 2,525,344 ION Geophysical Corp. (NON) 1,378,100 3,100,725 Nabors Industries, Ltd. 214,500 2,468,895 Oil States International, Inc. (NON) 31,051 1,275,265 Patterson-UTI Energy, Inc. 110,000 1,887,600 Superior Energy Services, Inc. 130,000 2,600,000 Food products (1.2%) Pilgrim's Pride Corp. (NON) 98,000 2,660,700 Sanderson Farms, Inc. 29,300 2,342,828 Gas utilities (1.2%) Atmos Energy Corp. 28,300 1,610,553 UGI Corp. 96,550 3,571,385 Health-care equipment and supplies (5.0%) Analogic Corp. 37,800 3,081,834 CareFusion Corp. (NON) 100,100 5,935,930 Greatbatch, Inc. (NON) 79,800 3,875,088 PhotoMedex, Inc. (NON) (S) 83,800 157,544 ResMed, Inc. 84,100 5,253,727 Thoratec Corp. (NON) 71,570 2,568,647 Health-care providers and services (6.6%) Chemed Corp. 47,500 4,804,150 Hanger, Inc. (NON) 83,300 1,797,614 HealthSouth Corp. 80,900 3,567,690 Mednax, Inc. (NON) 60,900 4,134,501 Owens & Minor, Inc. 89,600 3,067,008 Patterson Cos., Inc. 100,800 5,049,072 Select Medical Holdings Corp. 362,500 4,901,000 Hotels, restaurants, and leisure (2.2%) Cheesecake Factory, Inc. (The) 70,704 3,712,667 International Game Technology (IGT) 313,100 5,297,652 Household products (0.7%) Energizer Holdings, Inc. 23,400 2,995,434 Insurance (4.9%) Assurant, Inc. 47,000 2,984,970 Endurance Specialty Holdings, Ltd. 26,879 1,642,844 Genworth Financial, Inc. Class A (NON) 256,300 1,788,974 Horace Mann Educators Corp. 143,900 4,384,633 Torchmark Corp. 50,000 2,503,500 Validus Holdings, Ltd. 120,900 4,793,685 W.R. Berkley Corp. 46,587 2,282,297 Internet software and services (0.6%) IAC/InterActive Corp. 42,729 2,604,333 IT Services (4.5%) Booz Allen Hamilton Holding Corp. 106,300 3,094,393 Broadridge Financial Solutions, Inc. 72,400 3,474,476 CSG Systems International, Inc. 164,000 4,021,280 Global Cash Access Holdings, Inc. (NON) 335,200 2,215,672 Mantech International Corp. Class A 130,800 4,254,924 Syntel, Inc. (NON) 40,300 1,742,975 Machinery (6.5%) AGCO Corp. 35,128 1,522,448 Federal Signal Corp. 261,700 3,996,159 Greenbrier Cos., Inc. (The) (S) 89,300 4,637,349 Hyster-Yale Materials Holdings, Inc. 24,100 1,509,865 Oshkosh Corp. 91,754 3,931,659 Terex Corp. 68,800 1,546,624 Valmont Industries, Inc. 36,800 4,420,416 Wabash National Corp. (NON) 194,400 2,424,168 WABCO Holdings, Inc. (NON) 34,400 3,273,848 Metals and mining (0.3%) Commercial Metals Co. 91,400 1,226,588 Multi-utilities (1.6%) TECO Energy, Inc. 166,000 3,540,780 Vectren Corp. 64,800 3,105,216 Multiline retail (1.0%) Dillards, Inc. Class A 37,700 4,282,720 Oil, gas, and consumable fuels (1.0%) Alliance Resource Partners LP 105,500 4,197,845 Paper and forest products (0.7%) Domtar Corp. (Canada) 72,900 2,792,070 Personal products (0.3%) Herbalife, Ltd. 44,800 1,365,504 Professional services (1.8%) ManpowerGroup, Inc. 17,300 1,260,824 Navigant Consulting, Inc. (NON) 245,300 3,539,679 RPX Corp. (NON) 216,500 2,673,775 Real estate investment trusts (REITs) (0.8%) Omega Healthcare Investors, Inc. 75,342 3,304,500 Real estate management and development (1.5%) Jones Lang LaSalle, Inc. 41,300 6,074,404 Road and rail (0.9%) ArcBest Corp. 98,400 3,666,384 Semiconductors and semiconductor equipment (4.9%) Lam Research Corp. 78,268 5,982,806 Marvell Technology Group, Ltd. 177,000 2,741,730 Omnivision Technologies, Inc. (NON) 192,900 5,216,016 Skyworks Solutions, Inc. 79,806 6,627,888 Software (2.5%) FactSet Research Systems, Inc. 51,908 7,453,470 Manhattan Associates, Inc. (NON) 63,400 2,830,176 Specialty retail (2.9%) Aaron's, Inc. 62,800 1,988,248 ANN, Inc. (NON) 92,400 3,058,440 Cato Corp. (The) Class A 44,044 1,867,466 GameStop Corp. Class A (S) 145,700 5,135,925 Technology hardware, storage, and peripherals (0.9%) Lexmark International, Inc. Class A 89,600 3,575,936 Textiles, apparel, and luxury goods (0.3%) Deckers Outdoor Corp. (NON) 20,756 1,370,932 Total common stocks (cost $356,592,587) SHORT-TERM INVESTMENTS (3.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 14,634,860 $14,634,860 Putnam Short Term Investment Fund 0.10% (AFF) 1,177,655 1,177,655 Total short-term investments (cost $15,812,515) TOTAL INVESTMENTS Total investments (cost $372,405,102) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $416,562,119. (b) The aggregate identified cost on a tax basis is $372,337,322, resulting in gross unrealized appreciation and depreciation of $85,839,645 and $28,251,379, respectively, or net unrealized appreciation of $57,588,266. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $668,410 $44,726,716 $44,217,471 $1,203 $1,177,655 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $14,634,860, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $13,868,878. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $75,500,983 $— $— Consumer staples 9,364,466 — — Energy 18,055,674 — — Financials 69,010,453 — — Health care 61,659,331 — — Industrials 68,460,739 — — Information technology 80,027,455 — — Materials 16,771,350 — — Utilities 15,262,622 — — Total common stocks — — Short-term investments 1,177,655 14,634,860 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
